Situation in Côte d'Ivoire
The next item is the statement by the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy on the situation in Côte d'Ivoire.
on behalf of the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, last Monday, the United Nations operations in Côte d'Ivoire and French Licorne troops proceeded to neutralise the heavy weaponry that was concentrated in the hands of former President Laurent Gbagbo. These weapons had, during the last weeks, frequently been used to terrorise the civilian population in Abidjan, resulting in numerous dead and wounded. The neutralisation of these weapons was thus necessary to protect civilians, and was carried out in accordance with the mandate given by the UN Security Council in its Resolution 1975.
Shortly afterwards, the Republican forces loyal to the democratically elected President Alassane Ouattara launched a ground offensive on Laurent Gbagbo's last stronghold in Abidjan in order to force him to hand over power. Due to these ongoing operations, it is our hope that the whole of Côte d'Ivoire has now been brought under the control of its legal government. I can only regret that this transfer of power could only be achieved at the price of human life and suffering, and that the verdict of the ballot boxes alone was not enough. This, however, is a victory for democracy in Africa and sends an important message to many countries undergoing political elections in this continent.
Since his defeat in the presidential elections on 28 November 2010, Mr Gbagbo has refused to hand over power despite the fact that international observers described the elections as free and fair and the entire international community, through the UN certification, recognised his opponent, Alassane Ouattara, as legally-elected President.
During the four months that have passed since, several initiatives have been made by ECOWAS, the African Union and the UN to negotiate a peaceful handover of power. I would like to commend these organisations for their efforts made in the name of peace and democracy. Unfortunately, all proposals for a peaceful handover of power were rejected by Mr Gbagbo, who insisted on clinging onto power illegally. The EU therefore holds him personally responsible for the sufferings and bloodshed that the Ivorians have endured during these last four months of post-electoral crisis. Mr Gbagbo should therefore be brought to justice to answer for his acts.
The EU, through the High Representative, Baroness Ashton, has congratulated President Ouattara on his victory, but we are aware of the numerous challenges ahead of him. He has won the war but must now win the peace. Law and order must be restored so that those hundreds of thousands of people who have fled their homes and even left the country can now feel safe to go home again. The economy must be relaunched to end the last ten years of recession and provide for growth and jobs. The administration must start functioning again so that public services can be provided.
The EU has stood by Côte d'Ivoire throughout the long years of crisis. EU cooperation has provided for humanitarian assistance but also for post-conflict aid for reconstruction and reconciliation. Some EUR 500 million has been disbursed since 2003. During the last dramatic months, the EU has taken a number of restrictive measures against individuals and entities supporting Mr Gbagbo, and this is recognised by our African partners as having substantially helped throughout the crisis. The EU should continue to accompany Côte d'Ivoire at this crucial moment. An aid package is being prepared, to be launched at the earliest possible opportunity. It is now time to start working to implement peace in Côte d'Ivoire.
Mr President, the events of the past 24 hours in Côte d'Ivoire have been bewildering. We heard that Mr Gbagbo was set to surrender, a claim that was later denied. Now, tired of waiting for the outcome of the interminable wrangling, President Ouattara's Republican forces have launched an offensive on Abidjan.
Amid all this confusion, let us not forget what brought us to the current situation. Let me remind you that over the last four months, there have been several hundred deaths and one million displaced refugees. We must not lose sight of the bigger picture. The reason that we are in this situation is that Mr Gbagbo has stubbornly refused to listen to the verdict of the ballot boxes and to accept defeat. I think that the time has finally come, as his regime is collapsing in the wake of defections by his supporters, for Mr Gbagbo to cede power to the rightful President, Alassane Ouattara.
What is more, we must not forget the human rights violations and infringements of humanitarian law that have been committed in the country, which may constitute crimes against humanity. No effort should be spared in bringing the authors of these violations to justice - and that includes international justice.
Lastly, I would like to praise the action taken by the United Nations Operation in Côte d'Ivoire (UNOCI), with the support of French forces, to enforce the United Nations Security Council mandate aimed at putting an end to the use of heavy weaponry and at protecting civilians.
Mr President, the end of the struggle for power in Côte d'Ivoire is in sight, after more than 1 500 people have died, nearly one million people in the region have been made refugees, entire streets of houses have been looted and the economy has ground to a halt. The country is experiencing a catastrophe and that is the price which Laurent Gbagbo has had to pay for refusing to admit defeat. His relentless refusal to respect the voters' wishes merits strong condemnation.
Many other things also merit condemnation: all the violence of the last few months, the many human rights violations, the threats, the violence against United Nations personnel, the speeches stirring up hatred and the kidnappings. There are still some firefights going on, but Gbagbo's departure is being negotiated, and that is good news. However, there is an emergency situation in Côte d'Ivoire. Many Ivorians are now running out of food and water, because they have not dared leave their homes.
It is essential that President Alassane Ouattara receives every support during the process of return to the rule of law, under which people will be able to live in peace and without fear, and under which the freedom of the press will be restored. A return to the rule of law is now the first thing that needs to happen. In that regard, the President has a duty to prevent his troops using force against the population and it is good that Ouattara has ordered an investigation into the circumstances surrounding the shocking massacre in Duékoué. Whatever means the Ivorians choose to restore the rule of law, through the courts or through a truth and reconciliation commission, one thing is clear: there is no statute of limitation on war crimes. The International Criminal Court must be allowed to do its work.
The sanctions have had an impact: Gbagbo has been financially drained. However, we must now ensure that we rapidly begin to dismantle the sanctions as soon as Ouattara takes up his rightful office because everything has ground to a halt. Even programmes for the provision of medicines to people in Côte d'Ivoire with HIV-AIDS are now at risk. Mr President, those donating aid to Côte d'Ivoire should not leave the country in the lurch now.
on behalf of the ALDE Group. - (FR) Mr President, as we speak, hopefully the end of the Côte d'Ivoire crisis is imminent. We would all like to hear that Mr Gbagbo has surrendered in the next few hours.
The international community has been very patient, the African Union has undertaken several rounds of mediation, and the United Nations chose not to intervene between the two sides for several months. The United Nations Operation in Côte d'Ivoire (UNOCI) has now taken action, with support from the French Licorne troops and in accordance with the Security Council resolution, but it has done so in order to protect civilians from the heavy weaponry used by the incumbent regime.
The crisis in Côte d'Ivoire should now serve as an example to all those who refuse to give up power despite electoral defeat. These individuals need to understand that, from now on, the international community is determined to enforce the law. Yet in strife-torn countries, where the concept of nationhood is still evolving, we cannot be satisfied with declaring a victor. We must strive for national reconciliation. This is the message that we now need to send to Mr Ouattara, who will be responsible for establishing a national unity government.
As each camp has accused the other of massacres and crimes against humanity, investigations need to be initiated with a view to apportioning blame and dispensing justice. Justice can involve vengeance, but it can also bring peace. I would like to plead in favour of the latter option, if that will allow Côte d'Ivoire to rediscover peace and stability and to see growth and development resume.
Mr President, I am confused now. I heard the Hungarian Presidency say: Mr Ouattara has won the war; now he must win the peace. However, I have been watching television all day, keeping up with all the news, and it seems to me that Ouattara is still in the process of winning the war. It looks like it is going to happen, but it is still some way off.
When he finally manages to take up his post as President of the country, he will leave behind him four months of misery, which have left the country in a state of collapse, the economy in smithereens, people dead and population groups played off against one other. What a start to a new period of governance! If we are using expressions such as 'a victory for democracy in Africa' to describe elections which have resulted in wars, then it seems to me that we must be getting our words confused. However, what is far more serious is the fact that the country has responded to the elections in such a way.
What should we, in Europe, do now, if Mr Ouattara gets the chance to take up his position? I think that, with the cocoa boycott, we have demonstrated that we are capable of taking rapid action and that we are able to use trade to promote democracy. Côte d'Ivoire is one of the ACP countries: as such, it receives development aid from us and, thus, a political dialogue needs to be part of the picture. We have to enter into that political dialogue with a man who is able to show that he can bring all parts of the country back together. He has to show us and the rest of the world, but, above all, his own people, that he is able to move beyond this violence and that he is willing to make amends.
Mr President, it is difficult to comment on the situation in Côte d'Ivoire when it is constantly changing and incredibly uncertain.
Let me start by thanking the shadow rapporteurs, who spent this morning working on the motion for a resolution that will be presented tomorrow. We have all worked together to ensure that the motion is balanced and forward-looking. We know today that atrocities have probably been committed by both camps and that the culprits will need to be brought to justice, no matter who they are.
The Ivorian population has been the main victim of the situation in Côte d'Ivoire. The United Nations presence on the ground, in the form of the United Nations Operation in Côte d'Ivoire (UNOCI), has been unable to protect civilians. What is worse, it has taken action, with support from French military forces, against one side, admittedly under the auspices of a UN resolution, but one that dates back to 1975, making it 36 years old. The Chair of the African Union, Mr Obiang Nguema, denounced it in no uncertain terms yesterday. Fortunately, the UNOCI does not seem to be involved in the final attack that is apparently now being launched by Mr Ouattara's troops.
In view of all this, we did not want to be associated with the resolution and will not be voting in favour of it. We are all aware of France's role in Africa. Françafrique has caused a lot of harm and continues to do so. What is more, the French authorities make no secret of the policy, claiming that they want to protect and maintain France's interests.
(FR) Mr President, the terrible thing about our modern societies and, in particular, European society, and, even more specifically, our Parliament, is the generalised flock mentality: our tendency to behave like sheep.
Apart from the last two speakers, everyone has simply parroted what they have read in the paper, heard on the radio or seen on the television. Everyone tells us that Mr Ouattara won the elections, which is quite possible, but it certainly was not clear-cut.
Everyone tells us that the brutal military intervention yesterday was a means of neutralising heavy arms. These things are presented in the rosiest terms. Neutralising heavy weaponry is another name for a bombardment. I myself have seen the effects of bombardments: I am a reserve officer and I can tell you that a bombardment involves killing people, burning people, blowing people up. In other words, it is military action conducted in favour of one side and against another. It may be justifiable, but here, among parliamentarians, among political representatives, we should be brave enough to tell the truth.
We are also told that these arms were to be used to terrorise the civilian population. Yet at the end of the day, in a civil war, some civilians are armed, particularly when one camp has Kalashnikovs and the backing of half of the nation's army. So I think we need to put an end to this hypocrisy. We took brutal action in favour of one camp and against another. Was that action justified? Perhaps.
Let me conclude by saying that I do not see how Mr Ouattara can be innocent of the atrocities committed by his troops while Mr Gbagbo is always blamed for the atrocities committed by his troops.
(The speaker agreed to take a blue card question under Rule 149(8))
(FR) Mr President, I would simply like to ask Mr Gollnisch what he believes the outcome of the election signifies and whether it means that Mr Ouattara's victory must ultimately result in him taking power. This is purely a question of democratic legitimacy.
I went to Côte d'Ivoire as head of the election observation mission and I can assure you that the elections were valid and that there was a clear and unequivocal winner.
(FR) Mr President, Mr Preda, I said that Mr Ouattara might well have won the elections, but I do not think it was as clear-cut as you suggest. In any case, the Côte d'Ivoire Constitutional Court did not take that view, although the court is drawn up along political lines, just like the French Constitutional Court. For my part, I would be delighted if we were to focus on the French elections. I represent a group that has millions of voters, with a leader who reached the last round of the presidential elections, but which does not have a single member of parliament, nor yet a single senator in our national parliament. Yet you are completely impervious to this particular scandal.
(Calls of 'off the subject' from the Chamber)
(PL) Mr President, the former President of Côte d'Ivoire, Laurent Gbagbo, is said to have indicated yesterday he is ready to surrender and to have asked the United Nations for protection. Negotiations over Gbagbo's surrender are in progress. They are being conducted after forces loyal to the democratically elected President Ouattara took over the presidential residence in Abidjan. In the opinion of Prime Minister Soro, the end of Gbagbo's rule is a matter of hours away. I am not certain of this, but I hope this is how it will be. However, we do know for certain that civilians, including women and children, are also being killed in the armed conflict. In the clashes between the supporters of the two politicians, around 1 500 people have been killed, and a million have had to leave their homes. A few days ago, one of Gbagbo's advisers said that even a possible massacre in Abidjan will not convince the former President to admit defeat in the presidential election and hand over power. It is easy to foresee, therefore, what should happen in Côte d'Ivoire: a quick end to the fighting, the departure of the former President from the country, which will stabilise the situation significantly, the administration of justice to all those who have committed war crimes or murders, and stabilisation of the country. The European Union should support all these measures.
(FI) Mr President, we certainly hurried to help Libya, but with Côte d'Ivoire, we have remained inactive since November. The sanctions imposed by the Council are a step in the right direction, but when will they be lifted? Why have they been used to block the Abidjan Port Authority's export of cocoa beans and to shut down the oil refinery? If we are not helping, at least we should not cause more trouble. The innocent victims will be the Ivorian economy and, in the long term, European consumers too.
Laurent Gbagbo must give way and there should be support for the speedy return of refugees to their homes. The surrounding countries cannot cope with the current volumes of refugees. The EU must help organise elections and the construction of democratic institutions. Normal business should not, however, be prevented. Côte d'Ivoire is the most prosperous economy in West Africa. Economic recovery and access to EU markets for exported products are the real key to restabilising the country. I shall expect a response from the Commission.
(FR) Mr President, unlike Mr Gollnisch, I am of the opinion that we cannot allow civilians to die amid general indifference as they are exposed to force and violence employed by an illegitimate Head of State.
United Nations Security Council Resolution 1975 authorises the international community to obstruct a regime which uses weapons against its own people. In the current case, this constitutes progress, in that we are no longer compelled to look on helplessly as civilian populations are subjected to atrocities committed by their leaders.
However, although we should welcome the fact that we can now break through the wall of indifference under international law, we must also ensure that all due precautions are taken to guarantee that military force remains a last resort. Unfortunately, in Côte d'Ivoire, President Gbagbo has not taken any action to avoid this terminal outcome.
When all is said and done, I dare to hope that Resolution 1975 on Côte d'Ivoire, together with Resolution 1973 on Libya, will serve to dissuade others from citing State sovereignty as an excuse for killing their own citizens. The combination of the International Criminal Court and the recent stance taken by the United Nations Security Council means that barbarous acts committed with impunity will soon no longer be the rule, but should hopefully become the exception.
(DE) Mr President, in a deeply divided country like Côte d'Ivoire, can a lasting peace be brought about by violent means and can the winner of the presidential election be legitimised? This seems extremely doubtful, especially as the real causes of the conflict have not been resolved. The country was destabilised as a result of economic problems brought about largely by the structural adjustment programmes of the World Bank. The sanctions which were rapidly imposed with the aim of weakening the Gbagbo government have exacerbated the situation and given rise to a humanitarian crisis in Côte d'Ivoire. The legitimacy of both claimants to the presidency is in dispute. The armies of both sides are responsible for massacring the civilian population.
Once again, the West has taken sides and now the United Nations (UN) is waging war alongside French troops to try to ensure the victory of one side in the conflict. Will European powers once again be deciding the fate of African people as they did in colonial times, but this time with the support of the UN? What has happened to the principles of international law? Is this the concept on which the UN was founded? Instead of aiming for peaceful solutions to conflicts, the UN seems to be supporting civil wars or taking sides in them. Whose interest is this in?
(FR) Mr President, ladies and gentlemen, I would like to emphasise that, setting aside the political crisis in Côte d'Ivoire, we are facing a genuine humanitarian crisis that may well linger on.
The post-electoral violence has resulted in over one million internally displaced persons and refugees. What is more, the flood of refugees may reignite simmering tensions in the region. The humanitarian crisis, ladies and gentlemen, will not be resolved by the political agreement that is currently being hammered out. We must be able to respond rapidly if we are to avoid a worst-case scenario. Whatever happens, the chaos in Abidjan will last for several months.
I would like to congratulate the Commission for deciding to increase its humanitarian aid budget to five times the original amount, bringing European support to over EUR 30 million. The European Union must mobilise all the necessary resources in order to help the most vulnerable population groups and monitor how their requirements evolve.
We must also ensure that the greater media coverage devoted to the situation in Libya does not eclipse the gravity of the humanitarian crisis in Côte d'Ivoire. Furthermore, the current security situation is preventing humanitarian workers from operating and reaching the people, which is terrible.
I would like to close by saying that there must be no impunity: we must do our utmost to ensure that justice is done.
(DE) Mr President, firstly, I would like to express my surprise that Baroness Ashton is once again not here. However, I am pleased that she is being represented by my friend, Mr Németh. I would like to see him, Mr Füle or another person permanently coordinating the foreign policy of the European Union and not someone who is hardly ever here in the European Parliament.
On the matter itself, I would like to make it quite clear that Côte d'Ivoire, of course, has many problems which need to be resolved. However, President Ouattara was clearly the winner of the election and he is the person who has democratic legitimacy. This is the view of the African Union and of many other bodies. Therefore, we should be grateful that the United Nations (UN) and, above all, the UN Secretary-General and President Sarkozy, have prevented a massacre from occurring like those in other African states, such as in Rwanda and the Democratic Republic of the Congo. For this reason, we should not quibble over this.
Of course, this does not resolve the problems. However, when Mr Putin starts to criticise the UN and to say that the UN Secretary-General has gone beyond his mandate, this destabilises the UN at a time when it is urgently needed. The African Union should also not express its opinions so loudly, because it has completely failed to help in this crisis. The African Union should have helped to bring about democracy in Côte d'Ivoire. We Europeans have made many mistakes in the past and we are continuing to do so. However, in this case, the mistakes are someone else's responsibility.
Our services have informed me, and I think it is important to know this, that at the beginning of the year, the Vice-President/High Representative's office sent a list of the plenaries in which she would be able to attend. It was known from then that she could not be here this time, so obviously if we have a debate that involves issues like that, someone else has to represent her, and that should be clear.
We now move on to the catch-the-eye procedure. There are three speakers.
(FR) Mr President, the violence is truly escalating in Côte d'Ivoire. Political conflict between two individuals has, unfortunately, resulted in a humanitarian crisis.
Clearly, the basic democratic principle of respecting election results must be upheld. Mr Gbagbo's departure is therefore inevitable. The question is: what comes next? There is a danger that tensions between the two camps will intensify. What do we plan to do if civil war breaks out? We should work towards achieving three things.
Our first priority has to be maintaining peace and stability, which is needed so that the people of Côte d'Ivoire can resume their daily lives: eating, providing care, working and going to school. An independent commission must be established to investigate the violence perpetrated since the conflict began.
Secondly, the United Nations Operation in Côte d'Ivoire and the African Union must continue their activities. However, we should also consider setting up a dialogue mechanism that will include all parties, both within the country and from the wider international community.
Lastly, let me remind you that the European Union sent an election observation mission. The Union must now press for the recommendations it made to be taken into account and integrated in the post-crisis process.
Mr President, with the aid of modern technology, I am watching the situation in Côte d'Ivoire unfolding as I sit here. These pieces of equipment are playing their role in Côte d'Ivoire, just as they have done in North Africa, with people texting for assistance and medical help.
Over the past six months, the patience of the friends of Côte d'Ivoire has been sorely tried: it has been like a car crash in slow motion as we have watched the country slide into the situation in which it now finds itself - and it is always the most vulnerable who suffer. We have been talking here this week about refugees coming from North Africa to Europe, but we have also heard reports of nearly a million fleeing to neighbouring countries which are almost as poor, or even poorer, than Côte d'Ivoire. Friends of that country must be on stand-by to help, as soon as we can, to restore it to normality and health and give the people there the prospect of good fortune in the future.
(PT) Mr President, the civil war situation in Côte d'Ivoire remains worrying, with the country paralysed economically, and with high levels of violence that have affected its people and turned it into a humanitarian crisis. It is time to put a stop to this. We know that there are longstanding reasons for the grave situation being experienced there, particularly the poverty and social inequality left there by former colonialism or by the structural adjustment plans imposed for years by the International Monetary Fund (IMF). However, these last four months of misery following the elections have shown how regrettable it is that the international community, including the European Union, has not made sufficient use of diplomatic channels for a peaceful and political solution to the crisis.
The role of France in this matter is also regrettable, as it preferred military intervention to persisting with diplomatic channels. We therefore call for an end to the war and to violence by all parties, and we urge the EU to act accordingly.
Mr President, ladies and gentlemen, to quote the words of a famous Hungarian poet: 'Among murderers, he who remains silent is an accomplice'. When we are seeing that thousands are dying and people are fleeing in their millions, we must not comfort ourselves with phrases recalling the dove of peace, but must take action. And before anyone draws parallels between the action in Libya and Côte d'Ivoire and that in Iraq, I would like to remind everyone that the current action is not reminiscent of Iraq or even Afghanistan, but of Rwanda, and of Kosovo, and it is no coincidence that we have been talking so much over the past few weeks about having, as we formulated it, a 'right and responsibility to protect' civilians, citizens.
Accordingly, I would like to repeat that yes, Mr Gbagbo has lost this fight, is alone in his bunker, and is awaiting his fate. I would also like to stress that the legal grounds for this action is indisputable in the present situation. The UN Security Council adopted Resolution 1975, and this resolution provides a perfectly clear mandate for the action. Thirdly, I would also like to emphasise that the crimes committed must no longer remain shrouded in obscurity and without investigation. It is to my great satisfaction that legally elected President Ouattara, as well as the Prime Minister, have consented to and clearly support the UN conducting an international investigation of the massacres committed. The investigation of these massacres is therefore already a part, and a very clear pre-requisite, of any settlement.
As far as the European Union's contribution is concerned, ECHO has already at this point envisaged EUR 30 million in humanitarian aid and, as I have also indicated in my introductory speech, a package will be prepared by the European Union in the near future which will provide the European Union's support to the economic and institution-building goals of the legitimately elected President and government.
I have received seven motions for resolutiontabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at noon.
(The sitting was suspended at 20:35 and resumed at 21:00)